Citation Nr: 1035525	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the claim of entitlement to service 
connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to February 1977.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia (RO).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric 
disorder was last denied in a June 1990 RO decision, and no 
appeal was initiated from that decision.

2.  In July 2006, additional service personnel records were 
retrieved by the RO from the National Personnel Records Center 
(NPRC).  These records existed at the time of the RO's June 1990 
denial of the Veteran's claim seeking service connection for a 
psychiatric disorder, and the RO's inability to obtain these 
records at an earlier time was not due to the Veteran's failure 
to provide the RO with sufficient information.

3.  The evidence of record shows that the Veteran's current 
psychiatric disorder, to include schizophrenia, is related to his 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim seeking 
service connection for a psychiatric disorder, to include 
schizophrenia, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(c) (2009).


2.  Paranoid schizophrenia was incurred in active military 
service.  38 U.S.C.A. § 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.

New and Material Evidence

An unappealed Board decision in August 1982 denied the Veteran's 
claim of entitlement to service connection for a psychiatric 
disability on the basis that a psychiatric disability was not 
demonstrated during service.  Subsequently an unappealed RO 
decision in June 1990 denied the Veteran's claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disability on the basis that new and material evidence had not 
been submitted.  Although notified of this decision by the RO in 
June 1990, the Veteran did not file an appeal of this issue, and 
the RO's June 1990 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2009).

In April 2006, the Veteran filed his present claim to reopen his 
claim seeking entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.  The RO denied reopening the 
Veteran's claim by a January 2007 rating decision.  Thereafter, 
the Veteran perfected an appeal of this decision.

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In addition to new and material evidence, recently revised 38 
C.F.R. § 3.156(c), effective on or after October 6, 2006, 
provides that at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding paragraph (a) of 
this section.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that 
an award made based all or in part on the records identified by 
paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously decided 
claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously decided claim.

In this case, the RO denied the claim on the merits, without 
first deciding whether new and material evidence had been 
presented to reopen, or official service department records have 
been submitted to reconsider, the claim of entitlement to service 
connection for a psychiatric disorder, to include schizophrenia.  
Such a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  

As noted above, since the last final denial, additional service 
personnel records have been retrieved by the RO from the NPRC in 
July 2006.  These records existed at the time of the RO's June 
1990 denial of the Veteran's claim seeking service connection for 
a psychiatric disorder, and the RO's inability to obtain these 
records at an earlier time was not due to the Veteran's failure 
to provide the RO with sufficient information.  In addition, a 
February 1977 service personnel record provides evidence that the 
Veteran was recommended for discharge from the Naval service for 
the reason of unsuitability because of apathy and defective 
attitudes, with a Commandant's opinion that discharge was 
recommended due to the severity of the Veteran's personality 
disorder.  Accordingly, these records constitute relevant service 
department records that existed, but were not of record, at the 
time of the initial adjudication.  As such, the Veteran's 
original claim of entitlement to service connection for a 
psychiatric disorder must be reconsidered.  38 C.F.R. § 3.156(c).

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for a psychiatric 
disorder, to include schizophrenia.  He claims that the onset of 
this condition was in service while stationed in a training 
vessel, USS LEXINGTON.  Specifically, the Veteran claims that he 
first started hearing a voice when he was placed in the Chief 
Quarters, which he called "the hole," in darkness for hours, 
with only small emergency lights and the air conditioning cut 
off, during battle stations.  During his July 2010 hearing before 
the Board, the Veteran testified that after that incident, there 
were many battle stations, during which time he was stationed in 
the hole and he was hearing voices all the time.  The Veteran 
also testified that he started drinking heavily and went on 
absence without leave (AWOL) on multiple occasions to avoid 
hearing voices.

Historically, the Veteran served in the Navy from May 1976 to 
February 1977.  His service personnel records show that he was 
stationed in the USS LEXINGTON from September 1976 until his 
discharge in February 1977.  They show that following a few AWOL 
episodes, the Veteran was recommended for a general discharge by 
reason of unsuitability because of apathy and defective 
attitudes.  A February 1977 letter from the Veteran's Commandant 
stated "[i]t was the Commandant's opinion that, due to the 
severity of [the Veteran's] personality disorder, further 
retention would not have been in the best interests of the U.S. 
Navy."

A former shipmate of the Veteran, Mr. C.K., stated in the 
Veteran's April 2006 claim that the Chief V. would station the 
Veteran in the Chief Quarters in darkness with only small 
emergency lights for an hour or two hours at a time.  Mr. C.K. 
also stated that the Veteran repeatedly told his chief that there 
was someone down there talking to him, but the chief replied that 
it was only in the Veteran's head, at which time the Veteran 
became desperate and begged the chief not to make him go there 
anymore.

The Veteran's service treatment records are negative for any 
diagnoses or findings of a psychiatric disorder.

A March 1978 private hospital discharge report noted that the 
Veteran complained of increasing difficulty in organizing his 
thinking.  Subsequent psychiatric examination revealed what 
appeared to be a "schizophreniform disorder."  The Veteran 
signed out against medical advice before a full psychiatric 
workup could be completed.  The final diagnosis was acute 
schizophrenic episode.

In May 1978, the Veteran was admitted to a private hospital with 
a voluntary application as an inebriate.  He reported that he had 
been drinking heavily and the diagnostic impression was alcohol 
abuse.  He stated that he was started on a detoxification 
treatment in April 1978.

The Veteran was again hospitalized in a private hospital in 
November 1978 on drug abuse.  The treating physician stated 
"[the Veteran] probably could be given the diagnosis of schizoid 
personality, but he had no testing while he was here, was 
extremely guarded and unwilling to discuss himself.  The picture 
was somewhat clouded by his abuse of drugs and I think probably 
we are justified in saying that he is a drug abuser by history 
and presentation, and that will be his discharge diagnosis."  
The final diagnoses were acute and chronic alcoholism and 
situational adjustment of adult life.

A June 1979 private hospital discharge report stated that the 
Veteran was brought to the emergency room after a suicide 
attempt.  The final diagnoses were suicide attempt and 
personality disorder.

The Veteran was admitted to a VA Medical Center for nearly three 
months from June 1980 to September 1980, for acute and chronic 
alcoholism and anxiety neurosis.  After the Veteran was 
detoxified in about four days the Veteran remained depressed.  
The VA physician stated that the Veteran was well known to the 
physician and that chronic anxiety and depression were the 
Veteran's constant features, which peaked in a crisis situation, 
with suicidal ideation.  It was also noted that the only way the 
Veteran was known to deal with any kind of stress was by 
drinking.

In a September 2005 VA psychiatry consultation report, the 
Veteran was seen for evaluation for depression.  It was noted 
that the Veteran had a history of schizophrenia, paranoid type, 
since early twenties, and he admitted to hearing voices.  The 
diagnostic assessment was schizophrenia, paranoid type.  An 
addendum to this report stated that the Veteran had been 
hospitalized in the psychiatric units previously, but did not 
remember when or where.

Subsequent VA psychiatry treatment records reflect that 
schizophrenia, paranoid type, was consistently diagnosed.  In a 
March 2006 VA psychiatry report, the Veteran denied use of any 
alcohol or drug.

After reviewing the evidence of record, the Board finds that the 
Veteran currently has a psychiatric disorder, which was incurred 
during his active military service.  38 U.S.C.A. § 5107(b).  
There is currently diagnosed paranoid schizophrenia.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).

Furthermore, while the Board's review of the Veteran's service 
treatment records fails to show inservice diagnosis or treatment 
for schizophrenia, the Veteran's lay statements that his 
psychiatric symptoms began during military service are competent 
evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that which 
the witness has actually observed and is within the realm of his 
personal knowledge).  The Board further finds that the Veteran's 
testimony and reports of inservice symptoms of hearing voices are 
credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) 
(holding that as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of the Veteran, and the Veteran's demeanor when testifying at a 
hearing).  The Veteran testified at a Board hearing in July 2010, 
that he started hearing voices when he was first stationed in the 
Chief Quarters during battle stations, while aboard USS 
LEXINGTON.  To that effect, a former shipmate's statements also 
attest to the facts that the Veteran was placed in the Chief 
Quarters in darkness for hours and that the Veteran repeatedly 
reported to his chief that there was someone down there talking 
to him.  The Veteran testified during the Board hearing that he 
started drinking heavily to avoid hearing voices and went on AWOL 
after he repeatedly requested not to be placed in the Chief 
Quarters to no avail.  The circumstances surrounding the 
Veteran's discharge as shown by service personnel records are 
consistent with his testimony.  They show that there were a few 
occasions where the Veteran was on AWOL and then he was 
recommended for a discharge by reason of unsuitability because of 
apathy and defective attitudes.  The Veteran was given a general 
discharge in February 1977, based on the Veteran's Commandant's 
opinion that "due to the severity of the Veteran's personality 
disorder, further retention would not have been in the best 
interests of the U.S. Navy."

Moreover, the medical evidence of record shows that an acute 
schizophrenic episode was diagnosed as early as in March 1978, 
approximately a year after his discharge from service.  See 
38 U.S.C.A. §§ 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The medical evidence of record reflects 
that the Veteran has been treated for psychiatric symptoms ever 
since separation from his military service.  Thus, continuity of 
symptomatology of a psychiatric disorder, to include 
schizophrenia, is established in this case.

Based on the totality of the evidence, and with application of 
the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has paranoid schizophrenia, 
which was incurred during his active military service.  
Accordingly, service connection for paranoid schizophrenia is 
warranted.


ORDER

Reconsideration of the Veteran's original claim of entitlement to 
service connection for a psychiatric disorder is warranted, and 
the appeal is granted to that extent.

Service connection for paranoid schizophrenia is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


